Fowler, J.
{dissenting).' I cannot agree to the disposition of this case made by the court. To my mind the intent of the testator is plainly expressed in the codicil. The court ignores the fact that the original will had given the unmarried daughters an interest in the fund covered by the codicil. By his will as originally drawn the testator had given his wife a life estate in a fund of $85,000 and an absolute estate in the remainder to his children living at the wife’s death. His children consisted of a son and three daughters. By the codicil he'intended to make some change in the disposition of this fund. What the court must do is to determine what change he intended besides the manifest intent to cut his son off from a share in the fund. The circumstances show plainly an intent in another respect. One of his daughters was married and had two children. Each of the other two was unmarried and beyond childbearing age. Under his will, as first drawn, each of these daughters might by her will dispose of her share in the fund as she might wish, or otherwise deal with it as she might wish. The testator did not want these daughters to have this power of disposition. He wanted their shares to go upon their deaths to his four grandchildren, the two children of his married daughter and two children of his son. In his codicil he provided that his wishes in that regard should prevail, not the wishes of his unmarried daughters, whatever their wishes might be. By his codicil he left the share of his married daughter to go. to her children as he had first provided in his will, but provided that the share of each of his unmarried daughters should go to his four grandchildren. The result of the codicil is that each of the unmarried daughters took a life estate in one third of the fund after the death of the widow, and the four grandchildren took the remainder. The county court so held in effect, and it's judgment should be affirmed.
The opinion of the court refers to rules of construction in general without referring to any in particular, so I do not *277know what rules of construction the court had in mind. But whatever, if any, the court had in mind, rules of construction are applied to aid in determining the testator’s intent, not .for circumventing his intent when it appears without their aid. Intent here appears without the aid of rules of construction, and such rules are beside the case, except as they may tend to show whether the estate of the grandchildren in remainder vested at the testator’s death or its vesting is postponed to the death of the unmarried daughters. Whether the estate of these daughters vested at the testator’s death or the death of the widow is immaterial, as their estates and the consequences of their vesting in them is the same in either case. But if the grandchildren’s estate in remainder vested at the time of the testator’s death the share of a grandchild who should die before the death of one of the unmarried daughters would go to his heirs. While if the vesting of a grandchild’s estate in the remainder is postponed until the death of an unmarried daughter, the share of a grandchild who should die before such daughter would go to the grandchildren who were living at the time of the daughter’s death, if the ruling of In re Moran’s Will, 118 Wis. 177, 96 N. W. 367, were followed. I think the estate of the grandchildren vested at the testator’s death, and the county court so held.
I am authorized to state that Mr. Chief Justice Rosen-berry concurs in this dissent.